Appeal by the defendant from an amended judgment of the County Court, Dutchess County (King, J.), rendered October 16, 1987, revoking a sentence of probation previously imposed by the same court, upon a finding, after a hearing, that he had violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of sexual abuse in the first degree.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues *754which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.